On November 24, 1937, a final judgment of divorce was entered in plaintiff’s favor. The judgment, inter alia, provided that the defendant make such payments for the support and maintenance of plaintiff and the minor children, as were contained in a separation agreement. Defendant having failed to pay three installments of alimony, as provided by the judgment, plaintiff made three separate applications for permission to enter judgment for the installment due. The motions were granted and orders entered April 6, April 11 and April 18, 1946. The last order also directs that the matter of fixing the amount due March 15, 1946,1 "based upon the percentage between the defendant’s 1945 income and $18,000.00 ”, be referred to an official referee to hear and to determine the defendant’s net income for the year 1945. The last order also denies defendant’s cross motion to modify the final judgment. Defendant appeals from the orders and from a judgment entered April 11, 1946. Orders affirmed, with *955one bill o£ $10 costs and disbursements. Although the order entered April 18, 1946, insofar as it directs the reference to the official referee to hear and determine, would have to be affirmed on the merits under the decision in Matter of Brock (245 App. Div. 5), that part of the order is not appealable. (Melvin v. Melvin, No. 2, 270 App. Div. 821; Drivas v. Lekas, 265 App. Div, 818.,) Appeal from judgment entered April 11, 1946, dismissed, without costs. No such judgment is printed in the record on appeal. Lewis, P. J., Hagarty, Cars-well, Johnston and Adel, JJ., concur. [See post, p. 1025.]